Citation Nr: 9919528	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97 23 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to a service-connected left 
knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
April 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Coronary artery disease was not manifested during service 
or within one year of separation from service.

3.  Coronary artery disease is not shown to be causally or 
etiologically related to the veteran service connected left 
knee disability, and coronary artery disease is not shown to 
be chronically worsened or increase in severity due to the 
veteran's service connected left knee disability.  


CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated during 
active military service, may not be presumed to have been so 
incurred, and is not proximately due to a service-connected 
disease or injury.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated in active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For certain diseases, such as 
cardiovascular disease, service connection may be established 
by presumption, if there is evidence that the disease was 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Service 
connection may also be established for disabilities that are 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Furthermore, 
any additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Initially, the Board finds that the veteran's claim for 
service connection for coronary artery disease, to include as 
secondary to a service-connected left knee disability, is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
See Epps v. Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in a 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to the extent possible.

The veteran essentially contends that his service-connected 
left knee disability has interfered with his ability to 
exercise, which he feels contributed to his development of 
coronary artery disease.  The veteran's service medical 
records are negative for any evidence of coronary artery 
disease.  Additionally, there is no evidence of record that 
the veteran developed coronary artery disease to a degree of 
10 percent during the first post-service year.

The Board does not dispute that the veteran currently has 
coronary artery disease.  In that regard, in a July 1996 VA 
examination, the veteran was diagnosed with coronary artery 
disease, regular rhythm, functional class one.  However, for 
the reasons and bases set forth below, the Board is not 
persuaded by the medical evidence that the veteran developed 
coronary artery disease as a proximate result of his service-
connected left knee disability.

Private medical records from the Marquette General Hospital, 
reflect that in November 1988, the veteran was hospitalized 
with atherosclerotic heart disease.  A May 1996 private 
medical statement from Thomas D. LeGalley, M.D., F.A.C.C., 
indicates that the veteran has had limited activity, due to 
his left knee disability, and that "the combination of 
limitation of activity and stress caused by the knee 
discomfort did contribute to his cardiac disease."

The July 1996 VA examination report, referenced above, is 
silent as to any connection between the veteran's left knee 
disability and coronary artery disease.  
In May 1997, the RO received a statement from Dr. Thomas D. 
LeGalley, which indicated that "based on extensive medical 
research ... no other reasonable conclusion can be reached 
except that [the veteran's] knee injury contributed to his 
coronary artery disease."

In February 1998, this case was referred for a special VA 
medical opinion as to whether the veteran's coronary artery 
disease is proximately due to or the result of a service-
connected left knee disability.  A response was received in 
March 1998, which contained the following opinion: 

although the [veteran] has been impaired 
by his knee, his work history prior to 
1988 is documented in the c-file, the 
ability to participate in an exercise 
program and current exercise capacity 
makes it at least as likely, as not that 
the knee impairment did not contribute to 
the premature development of his coronary 
artery disease.

That opinion was based on a complete review of the veteran's 
claims folder, including the medical records and records from 
the Social Security Administration.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized above, in pertinent part.  However, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease, to include as secondary to a service-connected left 
knee disability, and the appeal must fail.  In that regard, 
the evidence reflects that the veteran first developed a 
heart disorder many years following service separation.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges the 
statements submitted by Dr. LeGalley, which indicate that the 
veteran's left knee disability contributed to his development 
of coronary artery disease.  However, the Board finds that 
those statements are outweighed by the statement from the VA 
medical specialist, dated in March 1998, and quoted above 
because the VA opinion was based on a review of all of the 
medical evidence contained in the claims file.  

Significantly, the Board notes that Dr. LeGalley's statements 
only suggest that the veteran's left knee disability 
contributed to his coronary artery disease, since the 
veteran's left knee disability inhibited his ability to 
exercise.  Dr. LeGalley's statements do not appear to 
indicate that the veteran's coronary artery disease was 
proximately due to his service-connected left knee 
disability.  See 38 C.F.R. § 3.310(a).  Moreover, the Board 
finds that Dr. LeGalley's statements are rebutted by the 
March 1998 VA specialist opinion.  That opinion was based on 
a thorough review of the veteran's history, including all 
available medical evidence.  The specialist noted that 
although the veteran had a significant knee injury in 
service, he was still able to be active in construction work 
until 1988.  He also performed well on stress tests between 
1989 and 1995, with one exception.  Additionally, it was 
noted that the veteran had multiple risk factors for 
developing coronary artery disease, including gender, 
cigarette use, severe hypercholesterolemia, and a strong 
family history of coronary artery disease.  In conclusion, 
the examining specialist indicated that the knee impairment 
did not contribute to development of coronary artery disease.  

The Board finds the March 1998 VA medical specialist opinion 
persuasive, in that the opinion includes a clear analysis of 
the veteran's medical, family, and activity history, in light 
of his present condition.  The Board finds that this 
statement is more persuasive than the statements from Dr. 
LeGalley, as discussed above.  In short, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for coronary 
artery disease, to include as secondary to a service-
connected left knee disability, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.


ORDER

Service connection for coronary artery disease, to include as 
secondary to a service-connected left knee disability, is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

